Citation Nr: 1409872	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to greater than a 10 percent rating for bilateral pes planus with fracture of the right great toe prior to October 23, 2010.

2.  Entitlement to greater than a 30 percent rating for bilateral pes planus with fracture of the right great toe beginning October 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at an August 2009 Board hearing by the undersigned Acting Veterans Law Judge held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

In its February 2012 remand, the Board directed that the RO issue a supplemental statement of the case with respect to the issue on appeal.  This was accomplished later in February 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2012 Remand in this case, and an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to October 23, 2010, the Veteran's bilateral pes planus with fracture of the right great toe was manifested by a moderate, but not severe, disability level.

2.  Beginning October 23, 2010, the Veteran's bilateral pes planus with fracture of the right great toe is manifested by a severe, but not pronounced, disability level.




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for bilateral pes planus with fracture of the right great toe prior to October 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a rating greater than 30 percent for bilateral pes planus with fracture of the right great toe beginning October 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The October 2007 and October 2010 VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5276 assigns a 10 percent rating for moderate pes planus, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  Id.  A 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances.  Id. 

Prior to October 23, 2010

The evidence of record does not support greater than a 10 percent rating for bilateral pes planus prior to October 23, 2010.  Pain on manipulation of the bilateral feet was not found at the October 2007 VA examination, and was moderate at the May 2008 VA podiatry consult visit, and minimal at the September 2008 VA podiatry visit.  Swelling on use and characteristic callosities were not found on physical examination at any time during this stage of the appeal period.  Those traits documented in the evidence dated during this stage of the appeal period - pain in the bilateral feet and low arches - are contemplated by the currently assigned 10 percent rating.  

Beginning October 23, 2010

The evidence also does not support greater than a 30 percent rating beginning October 23, 2010.  While the Veteran reported weekly flare-ups of pain and other symptomatology that took 2 days to resolve, and resulted in roughly a 40 percent loss of mobility, this tends to suggest a severe disability picture warranting the assigned 30 percent rating, but not the maximum 50 percent rating.  Pronation was specifically noted to be mild, and in only one foot; there was no documented evidence of inward displacement or spasm of the Achilles tendon; and the Veteran's orthotic inserts were noted to improve his overall functioning once he was properly instructed on how to break them in.  Again, certain symptoms and manifestations reported by the Veteran or documented in the evidence dated during this stage of the appeal period are contemplated by the currently assigned 30 percent rating, to include swelling in the instep and increased callosities on the plantar hindfoot, or the lower 10 percent rating, to include weight-bearing over the great toe, and pain on manipulation.  Ultimately, the examiner found that the Veteran's pes planus was mild to moderate, not severe, as to warrant the maximum 50 percent rating.

Other Considerations

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the evidence does not support a higher disability rating for either stage of the appeal period on these bases.  

Consideration has been given to other diagnostic codes pertaining to the feet.  Under the regulations, Diagnostic Codes 5277 through 5283 cannot be applied to the Veteran's pes planus because these codes rate specific conditions that have not been currently diagnosed, and indeed, in some circumstances have been objectively eliminated as pertaining to the Veteran's condition; for example, claw foot, rated under Diagnostic Code 5278, was specifically not found on examination in October 2007 or October 2010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2013).  

Diagnostic Code 5284 contemplates other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Disability ratings of 10, 20, 30, and 40 percent are assigned for foot injury residuals that are moderate, moderately severe, severe, or constitute actual loss of use of the foot.  Id.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  As discussed to some length above, the Board finds that the Veteran's disability picture constitutes no more than a moderate disability picture prior to October 23, 2010, or a severe disability picture beginning that date.  The evidence dated prior to October 23, 2010 reflects a moderate disability picture, considering that the tenderness of the bilateral foot arches was found to be not present, mild, or moderate throughout that stage of the appeal period.  No callous formation or swelling was noted at any of the outpatient visits or the VA examination, and the low arches documented on physical examination are the threshold and hallmark characteristic of the disability.  Further, the Veteran was noted to be able to maintain gainful employment when utilizing rest breaks and orthotic devices; this does not rise to the level of loss of use of the foot as to warrant a 50 percent rating beginning October 23, 2010.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings affirmed by the above decision are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected foot disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's bilateral pes planus with fracture of the right great toe.  The Veteran has not required hospitalization for his bilateral foot disability; marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for either stage of the appeal period are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Greater than a 10 percent rating for bilateral pes planus with fracture of the right great toe prior to October 23, 2010 is denied.

Greater than a 30 percent rating for bilateral pes planus with fracture of the right great toe beginning October 23, 2010 is denied.


____________________________________________
J. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


